Citation Nr: 1415486	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-11 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a pulmonary disease, to include asbestosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1975.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied service connection for pulmonary disease related to asbestos exposure.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

At the November 2013 VA examination, the examiner essentially found that the most recent CT scan in 2010 did not show findings consistent with asbestos disease.  The examiner noted; however, that the Veteran reported undergoing annual CT scans from a private provider with the next examination scheduled in January 2014.  Although VA had earlier asked the Veteran to provide authorization to obtain records from his private physician; he has not been asked to provide authorization to obtain the more recent records.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization to obtain records of his annual chest CT scans from 2011 to 2014 and any other records of treatment for pulmonary disease.  

If the records cannot be obtained, notify the Veteran; tell him what efforts were made and what further actions will be taken.

2.  If additional records are obtained, ask the November 2013 examiner, to review them and clarify whether:

a.  The Veteran has any asbestos related lung disease; and whether

b.  The current lung nodule is related to the documented complaints in service.  

If any opinion requested cannot be made without resort to speculation, explain if this is due to a lack of medical or scientific knowledge or a lack of evidence.

3.  If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

